 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    KYLE PETERSEN,                                      1:19-cv-00235-GSA (PC)

10                       Plaintiff,
                                                          ORDER TO SUBMIT APPLICATION
11           v.                                           TO PROCEED IN FORMA PAUPERIS
                                                          OR PAY FILING FEE WITHIN 30 DAYS
12    MEKIASH BUYARD, et al.,
13                       Defendants.
14

15          Plaintiff is a jail inmate proceeding pro se in a civil rights action pursuant to 42 U.S.C. §

16   1983. Plaintiff has not paid the $400.00 filing fee, or submitted an application to proceed in

17   forma pauperis pursuant to 28 U.S.C. § 1915.

18          Accordingly, IT IS HEREBY ORDERED that:

19          Within thirty (30) days of the date of service of this order, Plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

21   pay the $400.00 filing fee in full for this action. No requests for extension will be granted

22   without a showing of good cause. Failure to comply with this order will result in dismissal

23   of this action.

24
     IT IS SO ORDERED.
25
        Dated:     February 21, 2019                               /s/ Gary S. Austin
26                                                    UNITED STATES MAGISTRATE JUDGE
27

28
